 In the Matter of ALEMITEDIE CASTING &MANUFACTURING DIVISIONOF THE ELECTRIC AUTO-LITE COMPANYandINTERNATIONALBROTHER-HOOD OF FIREMEN ANDOILERS,LOCAL NUMBER 94, OF ELGIN, ILLINOISCase No. R-2271.-Decided February 8, 1941Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Lester Asher,for the Board.Mr. James P. Falvey,of Toledo, Ohio, for the Company.Mr. Howard A. Plank,of Chicago, Ill., for the Union.Mr. Harold Weston,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn December 17, 1940, International Brotherhood of Firemen andOilers, Local Number 94, of Elgin, Illinois, herein called the Union,filed with the Regional Director for the Thirteenth Region (Chicago,Illinois) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Alemite DieCasting & Manufacturing Division of The Electric Auto-Lite Com-pany, Toledo, Ohio, herein called the Company, engaged at Wood-stock, Illinois, in the manufacture, sale, and distribution of zinc andaluminum-base die castings, and requesting an investigation and cer-tification of representatives, pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.OnJanuary 13, 1941, the Company, thexUnion, and the Regional Director,entered into a "Stipulation for Certification Upon Consent Election."The National Labor Relations Board, herein called the Board, actingpursuant to Section .9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series, 2,as amended, by Order dated January 23, 1941, ordered,nuns pro tuneas of January 14, 1941, an investigation and authorized the RegionalDirector to conduct it and provide for an appropriate hearing upondue notice.29 N. L R B., No. 87.450 ALEMIT'E DIE CASTING COMPANY,451,ducted on January 20, 1941, under the direction and supervision ofthe Regional Director among all power-house and maintenance em-ployees, consisting of firemen, firemen helpers, tin shop, millwrights,pyrometer, compressor, welders, electricians, carpenters, pipe fitters,oilers,machinists, and automatic truckers, excluding the chief engi-neer, other supervisory employees, janitors, watchmen, outside truck-drivers,matrons, laborers, and all production and clerical employeesemployed by the Company at its Woodstock plant, to determinewhether or not said employees desire to be represented by the Union.On January 21, 1941, the Regional Director issued and duly servedupon the parties his Election Report on the ballot.No objections tothe conduct of the ballot or the Election Report have been filed byany of the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total eligible tolvote ------------------------65Total number of ballots cast_________________________________65Total number of votes in favor of International Brotherhood ofFiremen and Oilers, Local Number 94, of Elgin, Illinois-------47Total number of votes cast against International Brotherhood ofFiremen and Oilers,LocalNumber 94,of Elgin, Illinois----' 17Total number of challenged ballots__________________________1Total number of blank ballots________________________________0Total number of void ballots________________________________0Upon the basis of the stipulation, the election report, and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Alemite Die Casting & ManufacturingDivision of The'Electric Auto-Lite Company, at Woodstock,Illinois,within the meaning of'Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All powerhouse and maintenance employees, consisting of fire-men, firemen helpers, tin shop, millwrights,-pyrometer, compressor,welders, electricians, carpenters, pipe fitters, oilers, machinists, andautomatic truckers, excluding the chief engineer, other 'supervisoryemployees, janitors, watchmen, outside truck drivers, matrons, labor-ers, .and- all, production and clerical employees, employed by the Com-pany at its Woodstock plant, constitutea unitappropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.41 3602-42-N of 29-i0 452DECISIONSOF NATIONALLABOR RELATIONS BOARD3.International Brotherhood of Firemen and Oilers, Local Number94, of Elgin, Illinois, has been designated and selected by a majorityof the employees in the above unit as their representative for the pur-poses of collective bargaining, and is the exclusive representative ofall the employees in said unit within the meaning of Section 9 (a) ofthe National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board, by Section 9 (c) of the National LaborRelations Act,,IT IS HEREBY CERTIFIED that International Brotherhood of Firemenand Oilers, Local Number 94, of Elgin, Illinois, has been designatedand selected by a majority of all powerhouse and maintenance em-ployees, consisting of firemen, firemen helpers, tin shop, millwrights,pyrometer, compressor, welders, electricians, carpenters, pipe fitters,oilers,machinists, and automatic truckers, excluding the chief engi-neer, other supervisory employees, janitors, watchmen, outside truckdrivers, matrons, laborers, and all production and clerical employees,employed by Alemite Die Casting & Manufacturing Division of TheElectric Auto-Lite Company, at Woodstock, Illinois, as their repre-sentative for the purposes of collective bargaining, and that pursuantto the provision of Section 9 (c) of the Act, International Brotherhood-of Firemen and Oilers, Local Number 94, of Elgin, Illinois, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.